Exhibit 32 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the filing of the Annual Report on Form 10-K of China Crescent Enterprises, Inc. (the “Company”) for the period ending December 31, 2010 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), each of the undersigned, in the capacities indicated below, certifypursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that to the best of their knowledge: The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated:April 15, 2011 /s/ James Jiang Name:James Jiang, PhD Title:Chief Executive Officer Dated:April 15, 2011 /s/ Philip J. Rauch Name:Philip J. Rauch Title:Chief Financial Officer
